Name: Commission Regulation (EEC) No 2684/87 of 4 September 1987 concerning the stopping of fishing for 'other species' by vessels flying the flag of Belgium, Germany, France and the Netherlands
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5 . 9 . 87 Official Journal of the European Communities No L 254/ 11 COMMISSION REGULATION (EEC) No 2684/87 of 4 September 1987 concerning the stopping of fishing for 'other species' by vessels flying the flag of Belgium, Germany, France and the Netherlands the flag of Belgium, Germany, France and the Nether ­ lands or registered in these Member States have reached the quota allocated to these Member States for 1987, HAS ADOPTED THIS REGULATION : Article 1 Catches of 'other species' in the waters of ICES division IV (Norwegian waters) by vessels flying the flag of Belgium, Germany, France and the Netherlands or regis ­ tered in these Member States are deemed to have exhausted the quota allocated to these Member States for 1987 . Fishing for 'other species' in the waters of ICES division IV (Norwegian waters) by vessels flying the flag of Belgium, Germany, France and the Netherlands or regis ­ tered in these Member States is prohibited, as well as the retention on board, the transhipment and the landing of 'other species' captured by the abovementioned vessels after the date of entry into force of this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activities ('), and in particular Article 1 1 (3) thereof, Whereas Council Regulation (EEC) No 4035/86 of 22 December 1986, allocating certain catch quotas between Member States for vessels fishing in the Norwegian economic zone and the fishery zone around Jan Mayen (2), as amended by Regulation (EEC) No 2368/87 (3) provides for 'other species' quotas for 1987 ; Whereas, in order to ensure compliance with the provi ­ sions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commis ­ sion to fix the date by which catches made by vessels flying the flag of a Member States are deemed to have exhausted the quota allocated ; Whereas, according to the information communicated to the Commission , catches of 'other species' in the waters of ICES division IV (Norwegian waters) by vessels flying This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 September 1987. For the Commission Willy DE CLERCQ Member of the Commission (') OJ No L 207, 29 . 7 . 1987, p. 1 . (2) OJ No L 376, 31 . 12. 1986 , p . 80 . (3) OJ No L 216, 6 . 8 . 1987, p. 1 .